Citation Nr: 0101233	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to January 2, 1996, 
for the assignment of a 100 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona, which increased the evaluation assigned for 
service-connected PTSD from 30 to 100 percent, effective 
January 2, 1996.

The veteran, through his representative, had previously 
perfected an appeal with respect to the RO's denial of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
as well as to increased evaluations for left foot and eardrum 
disabilities, tinnitus and hearing loss.  In his August 1998 
notice of disagreement, the veteran's representative wrote 
that he was seeking an earlier effective date for the 100 
percent evaluation and desired appellate review of that issue 
only.  Since the veteran's representative had submitted the 
notice of disagreement and substantive appeal as to the 
claims for increased ratings and TDIU, his statement served 
to withdraw appeals as to those issues.  38 C.F.R. 
§ 20.204(b),(c) (2000).


FINDINGS OF FACT

1.  In a final decision dated in March 1983, the Board denied 
an evaluation in excess of 30 percent for PTSD.  In September 
1985 the RO again denied a claim for increase.  The veteran 
did not appeal.

2.  The RO next received an indication of the veteran's 
intent to claim entitlement to a 100 percent rating January 
2, 1996; there is neither correspondence nor records of VA 
treatment or examination received in the interim between the 
October 1989 RO decision and receipt of the January 2, 1996 
application for benefits that may be considered a claim for 
increase.

4.  In a rating decision dated in July 1998, the RO increased 
the rating assigned for PTSD to 100 percent, effective 
January 2, 1996.  

5.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the RO's September 1985 or 
October 1989 rating decisions.

6.  It was not first factually ascertainable within one year 
prior to January 2, 1996, that the veteran met the criteria 
for a 100 percent rating for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to January 2, 1996, 
for the assignment of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in combat in World War II.  

In a rating decision dated in October 1948, the RO assigned a 
30 percent evaluation for service-connected residuals of a 
severe injury to the left foot, Muscle Group X; that 
evaluation has remained in effect to date.  

In a rating decision dated in February 1981, the RO 
established service connection for PTSD and assigned a 
30 percent evaluation, effective May 9, 1980.  The veteran 
disagreed with the assigned percentage rating, arguing that a 
100 percent disability rating should have been granted "many 
years ago."  In a final decision dated in March 1983, the 
Board denied an evaluation in excess of 30 percent for PTSD.  
In September 1985 the RO again denied a claim for increase.  
The veteran did not appeal.

In a rating decision dated n January 1984, the RO established 
service connection and assigned a noncompensable evaluation 
for a traumatic rupture of the left eardrum; that evaluation 
has remained in effect to date.  In a rating decision dated 
in July 1984, the RO established service connection for 
hearing loss, evaluated as zero percent disabling; and for 
tinnitus, evaluated as 10 percent disabling.  Those 
evaluations have remained in effect to date.

At the time of VA examination in January 1985, the veteran 
was fully oriented, with an appropriate affect.  There was no 
evidence of a thought disorder.  There was no evidence of 
delusions or hallucinations.  His memory was not very good.  
The examiner noted the veteran was depressed, with a 
pronounced startle reaction.  The history portion of the 
report includes note that the veteran reportedly had been 
unable to work in construction due to dizziness and that the 
veteran reportedly had been unable to work at all since 1979 
due to both physical and emotional problems.

In November 1986, the RO received the veteran's claim of 
entitlement to increased evaluations for disability of the 
foot, without reference to any claim of increase relevant to 
PTSD.  

In August 1989, the veteran applied for TDIU benefits.  By 
letter dated October 13, 1989, the RO notified the veteran 
that entitlement to a 100 percent disability rating due to 
unemployability was denied.  The veteran did not appeal.  

Correspondence dated in 1990 and 1991 in the claims file 
pertains to the veteran's claim for benefits based on 
Meniere's disease and does not include reference to PTSD or 
to entitlement to benefits based on unemployability.  

A VA outpatient record dated in December 1995 indicates that 
the veteran had chronic pain syndrome since World War II.  An 
educational assessment indicates the veteran had three years 
of college.  The veteran also sought ophthalmologic treatment 
in December 1995.  

On January 2, 1996, the RO received a statement from the 
veteran's private attorney requesting a 100 percent 
evaluation based on unemployability, and on a schedular and 
extraschedular basis.  In a completed formal application form 
received in March 1999, the veteran indicated he had last 
worked full time in June 1978 and identified problems with 
brain damage, neurologic impairment and lumbar disability.  
He indicated he had no employment records as he had not 
worked for many years.

In July 1996, the RO advised the veteran and his attorney 
that service connection for a blast concussion to the chest 
and post-concussion syndrome had been denied by the RO in 
October 1959, and confirmed by the Board in a final decision 
dated in March 1983, and that new and material evidence was 
required to reopen the claim.  No response from the veteran 
or his attorney relevant to such claims was received within 
one year of the RO's July 1996 letter.

In a decision dated in February 1997, the RO denied 
entitlement to TDIU benefits, as well as denying entitlement 
to increased evaluations for PTSD, a left foot injury, 
tinnitus, a rupture of the left eardrum and for defective 
hearing, and notified the veteran of that determination by 
letter dated February 14, 1997.  The veteran, through his 
private attorney, timely appealed that decision.

A Deferred Rating Decision dated in January 1998 notes the 
veteran's claims based on additional disabilities, such as 
brain damage, eye problems, stomach problems, sneezing, etc.  
The RO contacted the veteran and requested evidence pertinent 
to the claimed disabilities and also requested him to advise 
if he was in receipt of Social Security Administration 
disability benefits.  The RO advised the veteran that his 
claims based on a concussion had previously been denied and 
that new evidence was required to reopen the claim.  

At the time of VA examination in April 1998, the veteran's 
immediate and remote memory were impaired.  There was some 
note of periodic suicidal thought.  There was no indication 
of hallucinations, delusions or loss of orientation.  His 
affect was restricted.  The assessment was moderate PTSD.  
Examinations also include note of the veteran's decreased 
cognitive ability and a social worker's assessment that the 
veteran's PTSD was significant and caused him a great deal of 
emotional anguish every day.  That social worker indicated 
the veteran was past a point in age where employment was even 
a factor but that such symptoms had significantly impacted 
his prior employment detrimentally.  In connection with 
physical examinations conducted in 1998, the veteran provided 
a history of multiple combat wounds in service, to include to 
his spine.

In a rating decision dated in July 1998, the RO increased the 
veteran's PTSD rating from 30 percent to 100 percent, 
effective January 2, 1996.

Pertinent Laws and Regulations

Effective Dates

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 -(West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2000).  The Court has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2000).

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, the criteria 
for evaluating the psychiatric disabilities were revised.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).


Analysis

The Board notes that there were final denials of a disability 
evaluation in excess of 30 percent for PTSD, by the Board in 
March 1983 and by the RO in September 1985.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  Those final rating 
decisions preclude assignment of an effective date for the 
100 percent evaluation for PTSD prior to September 1985.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a 
claim made prior to a final denial cannot serve as the basis 
for an earlier effective date); Perry v. West, 12 Vet. App. 
365 (1999).  The Board further notes that the veteran has not 
in this case expressed an intent to claim, or identified a 
basis for a claim of, CUE in the prior RO decisions. 

Thus, the Board emphasizes that the evidence is clear in 
showing that subsequent to the final decisions of record the 
veteran first expressed an intent to obtain a total 
disability rating in correspondence received January 2, 1996.  
Such is the date assigned to the 100 percent evaluation for 
service-connected PTSD.  No other correspondence or evidence 
indicating an intent to claim entitlement to a 100 percent 
evaluation was submitted by the veteran in the interim 
between the final rating decision and January 2, 1996.  

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Also, with regard to the terms 
"application" or "claim", the Board notes that once a 
formal claim for compensation has been allowed, such as in 
this case, receipt of a VA hospitalization report, a record 
of VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The Board has thus considered whether the medical evidence of 
record is indicative of an increase prior to January 2, 1996, 
or if such could be considered a claim for increase within 
one year prior to January 2, 1996.  The Board notes that VA 
must review all the evidence of record (not just evidence not 
previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
However, the Court and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).

A review of the evidence of record fails to reveal an 
increase in PTSD symptomatology was factually ascertainable 
within the year prior to January 2, 1996.  VA outpatient 
treatment and examination records dated in December 1995 do 
not pertain to PTSD or contain findings pertinent to the 
veteran's unemployability.  There are no VA records of 
treatment or evaluation for the period January 1995 through 
November 1995.  The prior record last shows VA examination in 
July 1985, without medical evidence identified or submitted 
for the interim between July 1985 and December 1995.

VA has previously determined that the reports of examinations 
in May 1984, and January and July 1985 did show entitlement 
to an evaluation in excess of 30 percent.  Even if the Board 
could now read those examinations in a different light and 
read them as showing entitlement to a 100 percent evaluation, 
the increase would have been factually ascertainable more 
than one year before the veteran's January 1996 claim.  As 
noted above where the increase occurred more than one year 
before receipt of claim the effective date for the increase 
is the date of the claim.

The competent medical records fail to show that the veteran's 
PTSD resulted in virtual isolation, that he manifested 
totally incapacitating psychoneurotic symptoms due to PTSD, 
or demonstrable inability to maintain employment based on 
PTSD or other in the year prior to January 2, 1996.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  

In sum, a review of the entire evidentiary record reveals no 
records in the interim between the last final decisions of 
record pertinent to PTSD evaluation or entitlement to TDIU 
benefits and January 2, 1996, that may be accepted as an 
informal claim for increase, and reveals no evidence that an 
increase was first factually ascertainable within the year 
prior to receipt of the January 2, 1996 claim for an 
increase.  Accordingly, an effective date prior to January 2, 
1996, is denied.  3.400.


ORDER

An effective date prior to January 2, 1996, for the 
assignment of a 100 percent rating for PTSD, or due to 
unemployability by reason of service-connected disability, is 
denied.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

